IN THE COURT OF APPEALS OF IOWA

                                    No. 20-1395
                              Filed January 21, 2021


IN THE INTEREST OF S.L. and K.L.,
Minor Children,

M.L., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Allamakee County, Linnea M.N.

Nicol, District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Barry S. Mueller, Postville, for appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Kevin Stinn, Waukon, attorney and guardian ad litem for minor children.



      Considered by Bower C.J., May, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                            2


GAMBLE, Senior Judge.

          A mother appeals the termination of her parental rights to her children, S.L.

and K.L. She argues the juvenile court should have reopened the record so she

could provide additional evidence, challenges the statutory grounds authorizing

termination, and challenges the juvenile court’s best-interest determination.1 We

affirm.

I. Scope and Standard of Review

          With respect to motions to reopen the record, our review is for an abuse of

discretion. In re L.T., 924 N.W.2d 521, 536 (Iowa 2019). “In order to show an

abuse of discretion, a party must show the juvenile court’s action was

unreasonable under the attendant circumstances.” Id.

          With respect to other challenges, we review termination proceedings de

novo. In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). “We give weight to the factual

determinations of the juvenile court but we are not bound by them. Grounds for

termination must be proven by clear and convincing evidence.              Our primary

concern is the best interests of the child.” In re J.E., 723 N.W.2d 793, 798 (Iowa

2006) (citations omitted).

          We use a three-step process to review the termination of a parent’s rights.

In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). First, we determine whether a

ground for termination under section 232.116(1) has been established. See id. at



1To the extent to mother attempts to challenge the reasonable-efforts mandate,
we find her argument not sufficiently developed for our review. See In re B.T., No.
20-0768, 2020 WL 4812662, at *2 n.2 (Iowa Ct. App. Aug. 19, 2020); In re K.M.,
No. 19-1637, 2020 WL 110408, at *3 n.6 (Iowa Ct. App. Jan. 9, 2020); In re O.B.,
No. 18-1971, 2019 WL 1294456, at *2 (Iowa Ct. App. Mar. 20, 2019).
                                           3


472–73. If a ground for termination has been established, then we consider

“whether the best-interest framework as laid out in section 232.116(2) supports the

termination of parental rights.” Id. at 473 (citation omitted). Then we consider

“whether any exceptions in section 232.116(3) apply to preclude termination of

parental rights.” Id. (quoting In re M.W., 876 N.W.2d 212, 220 (Iowa 2016)).

“However, if a parent does not challenge a step in our analysis, we need not

address it.” In re J.P., No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9,

2020).

II. Discussion

         A. Reopening the Record

         As a preliminary issue, we address the mother’s claim that the juvenile court

abused its discretion when it denied her motion to reopen the record. Here, the

juvenile court reopened the record on its own motion and ordered the Iowa

Department of Human Services (DHS) to gather information regarding a potential

guardianship and report its findings. DHS complied with the order and provided

the report as ordered. Roughly one-and-a-half months later, and three months

after the termination hearing, the juvenile court entered its termination order. The

mother filed her motion to reopen the record twelve days later.2

         We conclude the juvenile court did not abuse its discretion when it denied

the mother’s motion. We recognize the Iowa Supreme Court recently determined

a juvenile court abused its discretion when it denied a motion to reopen the record

in a termination case when “there was an inordinate delay in entering the


2 The mother wanted to introduce evidence largely unrelated to a potential
guardianship.
                                         4


termination order,” exceeding twenty months, and the mother sought to reopen the

record a year after the termination hearing. See L.T., 924 N.W.2d at 526. But the

present case bears little resemblance to L.T. Three months, not twenty, passed

between the termination hearing and issuance of the termination order. And here

the mother sought to reopen the record after the court issued the termination order.

Moreover, we previously “conclude[d] a juvenile court does not have the ability to

reopen the record to receive additional evidence after a final adjudication on the

merits of the termination petition.” In re J.J.S., Jr., 628 N.W.2d 25, 30–31 (Iowa

Ct. App. 2001).

      We turn next to our three-step analysis.

      B. Statutory Grounds

      The mother challenges the statutory grounds authorizing termination. Here,

the juvenile court authorized termination of the mother’s rights pursuant to Iowa

Code section 232.116(1)(d) and (f) (2020). When, as here, the juvenile court

terminates on multiple statutory grounds, we may affirm on any ground supported

by the record. See In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). So we focus on

section 232.116(1)(f). Section 232.116(1)(f) authorizes termination when:

             (1) The child is four years of age or older.
             (2) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.
             (3) The child has been removed from the physical custody of
      the child’s parents for at least twelve of the last eighteen months, or
      for the last twelve consecutive months and any trial period at home
      has been less than thirty days.
             (4) There is clear and convincing evidence that at the present
      time the child cannot be returned to the custody of the child’s parents
      as provided in section 232.102.
                                         5


The mother only challenges the last element: whether the children could be safely

returned to her care. Upon our review of the record, we find the children could not

be returned to her care.

       Throughout the life of this case, which began in May 2018, the mother’s

relationships with unsafe paramours has remained a key issue. Yet the mother

shows little insight of the importance of this issue as demonstrated by her conduct.

In April 2020, the children returned the mother’s care for a trial home placement.

But the trial home placement terminated less than a week later because the mother

had the children around her paramour, who has an extensive criminal history and

is a recovering drug user, after she was directed to have no contact with him.3 The

paramour stayed the night at the mother’s home because he was “having anxiety

issues.” She told the children her paramour was not supposed to be around them

but that she would tell the foster parent and social worker about their contact with

him. But she did not volunteer the information to either the foster mother or the

social worker. The mother also told the children to not tell the foster mother that

they were around her paramour.

       And although the mother initially admitted her mistake when confronted,

later she became defensive with DHS and argued it was unrealistic for her to go

thirty days without contact with her paramour because he is the father to her

unborn baby. This is indicative of a pattern that a social worker described as “the

theme revolving there, that keeps coming back is that [the mother] has many, many

times over chose to be in a relationship and put that first ahead of the needs of the


3  The mother stated to a care provider that she thought her paramour could be
listed on the child abuse registry.
                                         6


kids.” This is concerning because S.L. expressed to the foster parent that she has

felt unsafe around some men in the mother’s life. It is fundamental that children

must feel safe and be safe in their homes.

       We recognize the mother eventually ended her relationship with the

paramour discussed above. However, her exposure of the children to this man

was an egregious breach of trust. Given the mother’s past conduct, we believe

she will continue her pattern of involving herself with unsafe people and putting

their interests ahead of the safety and welfare of the children. Therefore, we

conclude the children cannot be safely returned to her care. Cf. In re A.Z., No. 18-

1420, 2018 WL 4909831, at *2 (Iowa Ct. App. Oct. 10, 2018) (finding a mother

exposed her children to a risk of harm when she permitted them to be around a

fugitive and a known drug user); In re M.M., No. 18-1028, 2018 WL 4361074, at *2

(Iowa Ct. App. Sept. 12, 2018) (concluding a child could not be returned to the

mother when the mother continued to interact with drug abusers).

       A statutory ground authorizing termination is satisfied, and the first of our

three steps is complete. We move to the next step.

       C. Best Interests

       Next, we consider whether termination is in the children’s best interests. In

considering the best interests of children, we “give primary consideration to the

child[ren]’s safety, to the best placement for furthering the long-term nurturing and

growth of the child[ren], and to the physical, mental, and emotional condition and

needs of the child[ren].” P.L., 778 N.W.2d at 40 (quoting Iowa Code § 232.116(2)).

“It is well-settled law that we cannot deprive [children] of permanency after the

State has proved a ground for termination under section 232.116(1) by hoping
                                          7


someday a parent will learn to be a parent and be able to provide a stable home

for the child[ren].” Id. at 41.

       We find termination to be in the children’s best interest. It would provide the

children with permanency, which their therapist identified as their most urgent

need. And termination will provide the children with permanency through adoption.

When the foster mother was asked if she would be willing to integrate the children

into her family she replied, “I love them like my own so, yes, definitely.” And she

assured the juvenile court she would adopt the children if given the opportunity.

See Iowa Code § 232.116(2)(b). So we find termination to be in the children’s best

interest.

       The second step in our three steps is complete. And because the mother

does not request we apply a section 232.116(3) permissive factor to preclude

termination, we do not address the remaining step in our process and end our

analysis here. See In re H.K., No. 20-0800, 2020 WL 4498156, at *2 (Iowa Ct.

App. Aug. 5, 2020).

       AFFIRMED.